Case 2:21-cv-02022-DOC-KES Document 8-5 Filed 03/05/21 Page 1 of 6 Page ID #:424



 1
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                             CENTRAL DISTRICT OF CALIFORNIA
 7
 8
     THRIVE NATURAL CARE, INC.,              Case No. 2:21-cv-02022-DOC-KES
 9
                Plaintiff,                   [PROPOSED] ORDER GRANTING
10                                           PLAINTIFF’S MOTION FOR
          v.                                 PRELIMINARY INJUNCTION
11
     LE-VEL BRANDS, LLC,                     Date: April 12, 2021
12                                           Time: 8:30 a.m.
                Defendant.                   Court: 9D
13
14                                           Hon. David O. Carter
                                             United States District Court Judge
15                                           Complaint filed: March 4, 2021

16
17
18
19
20
21
22
23
24
25
26
27
28


        [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-5 Filed 03/05/21 Page 2 of 6 Page ID #:425



 1         Having considered Plaintiff Thrive Natural Care, Inc.’s (“Thrive”) Motion for
 2   Preliminary Injunction against Le-Vel Brands, LLC (“LBL”), the Opposition and
 3   Reply papers; the evidence presented in support and in opposition to the Motion; the
 4   parties’ oral arguments, if any; and the records on file in this matter; and good cause
 5   having been shown, the Court hereby finds and concludes that:
 6         1.      Thrive is highly likely to succeed on the merits of its claims for
 7   trademark infringement. Thrive has adduced sufficient evidence to establish a high
 8   likelihood of proving that LBL is infringing Thrive’s trademark rights, including
 9   through the marketing and sale of skincare products under the name “THRIVE SKIN”
10   (the “Infringing Products”), which are confusingly and substantially similar to the
11   valid and protectable THRIVE trademarks, which Thrive uses in connection with its
12   various skincare products (the “Thrive Products”). Thrive has demonstrated a
13   likelihood that, due to the similarity between elements of the marks and packaging for
14   the Infringing Products and the THRIVE trademarks, consumers will believe that the
15   Infringing Products come from, are sponsored or licensed by, or are associated or
16   affiliated with Thrive, or that the Thrive Products come from, are sponsored or
17   licensed by, or are associated or affiliated with LBL.
18         2.      Because Thrive has proven it is likely to succeed on the merits, the Court
19   presumes pursuant to the Lanham Act, as amended by the Trademark Modernization
20   Act, that Thrive has suffered and will continue to suffer irreparable harm from LBL’s
21   actions. LBL has not rebutted that presumption, which leads the Court to find
22   irreparable harm exists and would continue to occur without issuance of a preliminary
23   injunction.
24         3.      In addition, Thrive has submitted evidence showing that it is likely to
25   suffer immediate and irreparable injury as a result of LBL’s conduct because the
26   Infringing Products are likely to confuse consumers; are targeted at the same
27   consumers; and are likely to interfere with Thrive’s substantial efforts and exclusive
28   rights to control its trademarks, brand reputation and goodwill, including but not

                                                -1-
        [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-5 Filed 03/05/21 Page 3 of 6 Page ID #:426



 1   limited to the channels in which the Thrive Products are marketed and sold, and the
 2   price points at which it sells the Thrive Products.
 3         4.     Thrive is likely to suffer immediate and irreparable injury if LBL, and all
 4   those acting on its behalf or in concert or participation with LBL, are not enjoined
 5   from (i) all sales, distribution, and advertising of the Infringing Products; (ii) all
 6   efforts to sell, distribute, or advertise the Infringing Products; and (iii) referencing,
 7   mentioning, or using in any way the “THRIVE SKIN” terms and symbols or any other
 8   mark, text, symbol, or combination thereof that is confusingly similar to the THRIVE
 9   marks.
10         5.     The balance of hardships and the public interest tip sharply in favor of
11   issuing a preliminary injunction. Thrive has presented sufficient evidence to conclude
12   that LBL is currently engaged in unlawful and infringing conduct, the cessation of
13   which will not cause hardship and which outweighs the harm caused by that conduct
14   to Thrive’s business, goodwill and reputation.
15
16         On the basis of the foregoing findings of fact and conclusions of law, it is
17   hereby ORDERED and ADJUDGED that:
18         1.     Thrive’s Motion for a Preliminary Injunction is GRANTED.
19         2.     LBL and all of its agents, officers, employees, representatives,
20   successors, assigns, attorneys, and all other persons acting for, with, by, through, or
21   under authority from LBL, or in concert or participation with LBL, be enjoined from
22   advertising, displaying, selling, or distributing:
23                a.     Any skincare or personal grooming products bearing the
24                       “THRIVE” or “THRIVE SKIN” mark or name, including but not
25                       limited to all Infringing Products and the products currently
26                       referred to as “Infinite CBD Enzyme Peel,” “Infinite CBD
27                       Correcting Serum,” “Infinite Daily Detox Purifying Bar,” “Infinite
28                       Charcoal Activated Mask,” “Infinite Hand & Foot Reparative

                                                 -2-
        [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-5 Filed 03/05/21 Page 4 of 6 Page ID #:427



 1                    Cream,” “Infinite Skin and Hair Peptide Gel,” and “Infinite Detox
 2                    Body Scrub,” which are depicted below:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23              b.    Any product bearing a trademark or symbol that is confusingly
24                    similar to Thrive’s trademark, Registration No. 4,467,942, for the
25                    mark THRIVE in standard characters, provided said product falls
26                    within a category of goods listed in this registration.
27              c.    Any product bearing a trademark or symbol that is confusingly
28                    similar to Thrive’s trademark, Registration No. 6,164,303, for the

                                             -3-
        [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-5 Filed 03/05/21 Page 5 of 6 Page ID #:428



 1                       mark THRIVE in standard characters, provided said product falls
 2                       within a category of goods listed in this registration.
 3         3.     LBL and all of its agents, officers, employees, representatives,
 4   successors, assigns, attorneys, and all other persons acting for, with, by, through, or
 5   under authority from LBL, or in concert or participation with LBL, shall be and
 6   hereby are effective immediately, ordered to:
 7                a.     Recall and sequester all existing Infringing Products.
 8                b.     Provide to Thrive and its counsel of record within 30 days of entry
 9                       of this Order an accounting of all Infringing Products
10                       manufactured, sold, and sequestered in inventory.
11                c.     Post a notice on LBL’s website homepage at www.le-vel.com and
12                       on LBL’s Instagram page stating that:
13                             Le-Vel Brands, LLC the manufacturer of “Thrive
14                             Skin” products has been required the United States
15                             District Court for the Central District of California to
16                             post this notice in order to avoid further confusion in
17                             the marketplace. “Thrive Skin” products formerly sold
18                             through this website and by Le-Vel Brands and Le-
19                             Vel’s Brand Promoters have no affiliation, and have
20                             never had any affiliation, with products made and sold
21                             by Thrive Natural Care, Inc. The Court has ordered
22                             that Le-Vel Brands can no longer sell “Thrive Skin”
23                             products in order to avoid confusion between those
24                             products and skincare products sold by Thrive Natural
25                             Care.
26         4.     LBL file with this Court and serve on Thrive within 30 days a report in
27   writing under oath, setting forth in detail the manner and form in which LBL has
28   complied with the above injunction.

                                                -4-
        [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-5 Filed 03/05/21 Page 6 of 6 Page ID #:429



 1         No bond will be required of Thrive at this time. Violation of this Preliminary
 2   Injunction shall expose LBL and all other persons bound by this Preliminary
 3   Injunction to all applicable penalties, including contempt of Court. The foregoing
 4   preliminary injunction shall be in full force and effect until such time as this Court has
 5   entered a final judgment on the merits of all claims in this case, or until such time as
 6   this Court enters a further Order lifting or modifying the preliminary injunction
 7   granted hereby.
 8
 9   IT IS SO ORDERED.
10
11   DATED: April ___, 2021                  ___________________________________
                                             Hon. David O. Carter
12                                           United States District Court Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -5-
        [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
